            Case 1:19-cv-01136-APM Document 50 Filed 03/02/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DONALD J. TRUMP, et al.                    *

                Plaintiffs,                *

v.                                         *      Civil Action No.: 1:19-cv-01136-APM

COMMITTEE ON OVERSIGHT AND                 *
REFORM OF THE U.S. HOUSE OF
REPRESENTATIVES, et al.                    *

                Defendants.                *

        *       *      *        *    *     *      *      *       *    *      *      *

                              NOTICE OF ENTRY OF APPEARANCE

        Please enter the appearance of Laura N. Steel, Esquire, of the law office of WILSON

ELSER MOSKOWITZ EDELMAN & DICKER LLP, as counsel for Defendant Mazars USA

LLP in the above-captioned civil action.

Dated: March 2, 2021                       Respectfully submitted,

                                           WILSON, ELSER, MOSKOWITZ,
                                           EDELMAN & DICKER, LLP

                                           /s/ Laura N. Steel
                                           Laura N. Steel, Esquire, #367174
                                           Laura.Steel@wilsonelser.com
                                           1500 K Street, N.W., Suite 330
                                           Washington, D.C. 20005
                                           Tel. (202) 626-7660
                                           Fax (202) 628-3606
                                           Counsel for Defendant Mazars USA LLP




250852879v.1
          Case 1:19-cv-01136-APM Document 50 Filed 03/02/21 Page 2 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 2, 2021, I electronically filed and served the

foregoing Notice of Appearance of Laura N. Steel, using the Court’s CM/ECF system on counsel

for all parties in this action.

                Cameron Thomas Norris, Esq.
                cam@consovoymccarthy.com
                William S. Consovoy, Esq.
                will@consovoymccarthy.com
                CONSOVOY MCCARTHY PLLC
                1600 Wilson Blvd., Suite 700
                Arlington, VA 22209
                Counsel for Plaintiffs Donald J. Trump, Trump Organization, Inc., Trump
                Organization LLC, Trump Corporation, DJT Holdings, LLC, Donald J. Trump
                Revocable Trust, Trump Old Post Office LLC

                Henry Frederick Schuelke , III, Esq.
                hschuelke@blankrome.com
                Lawrence H. Wechsler, Esq.
                lwechsler@blankrome.com
                Jerry Daniel Bernstein, Esq.
                (Admitted Pro Hac Vice)
                jbernstein@BlankRome.com
                BLANK ROME, LLP
                1825 I Street, NW, Suite 1200
                Washington, DC 20006
                Counsel for Mazars USA LLP

                Douglas N. Letter, Esq.
                douglas.letter@mail.house.gov
                Brooks McKinly Hanner, Esq.
                brooks.hanner@mail.house.gov
                Josephine T. Morse, Esq.
                jodie.morse@mail.house.gov
                Megan Barbero, Esq.
                megan.barbero@mail.house.gov
                Todd Barry Tatelman, Esq.
                todd.tatelman@mail.house.gov
                U.S. HOUSE OF REPRESENTATIVES
                Office of General Counsel
                219 Cannon House Office Building
                Washington, DC 20515
                Counsel for Intervenor Defendant Committee On Oversight And Reform Of The
                U.S. House of Representatives


250852879v.1
          Case 1:19-cv-01136-APM Document 50 Filed 03/02/21 Page 3 of 3




                Alan D. Strasser, Esq.
                astrasser@robbinsrussell.com
                David Hunter Smith, Esq.
                hsmith@robbinsrussell.com
                Jennifer Suzanne Windom, Esq.
                jwindom@robbinsrussell.com
                ROBBINS, RUSSELL, ENGLERT,
                ORSECK, UNTEREINER & SAUBER LLP
                2000 K Street, NW, 4th Floor
                Washington, DC 20006
                Counsel for Intervenor Defendant Committee On Oversight And Reform Of The
                U.S. House of Representatives

        I HEREBY FURTHER CERTIFY that on March 2, 2021, I mailed a copy of the

foregoing Notice of Appearance of Laura N. Steel, by first class, U.S. Mail, to the following pro

se party in this action.

                Duane Morley Cox
                1199 Cliffside Drive
                Logan, UT 84321
                Pro Se Movant


                                                    /s/ Laura N. Steel
                                                    Laura N. Steel




250852879v.1
